Memorandum Opinion issued February 6, 2003


 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00774-CV
____________

LOUIS D. McKINNEY, Appellant

V.

THERESA G. McKINNEY, Appellee



On Appeal from the 387th District Court
Fort Bend County, Texas
Trial Court Cause No. 01CV122759



MEMORANDUM   OPINION
	This is an appeal from a judgment signed May 22, 2002.  Appellant has been
granted two prior motions for extension of time to file his brief.  On January 9, 2003,
this Court issued an ordered denying his third motion for extension of time to file his
brief and ordered him to file his brief by January 27, 2003.  That time has passed and
appellant has not filed his brief.  
	Accordingly, appellant's appeal is dismissed for want of prosecution.  See Tex.
R. App. P. 38.8.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Wilson.
Do not publish.  Tex. R. App. P. 47.